Citation Nr: 9926572	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-24 860	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than January 31, 
1996, for the payment of an additional dependency allowance 
for the veteran's spouse.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an additional allowance for the 
veteran's spouse and daughter, effective January 31, 1996.  
In his May 1996 Notice of Disagreement, the veteran asserted 
that the effective date for the additional allowance for his 
spouse should be retroactive to July 1993.  

The RO provided the veteran a Statement of the Case in March 
1997.  In his March 1997 substantive appeal, the veteran 
requested a personal hearing before a Member of the Board at 
the RO.  He was scheduled to attend the Travel Board hearing 
in March 1999; however, he failed to report for the hearing.  


FINDINGS OF FACT

1.  Effective in January 1981, the veteran established 
service connection for bilateral plantar callosities, which 
were assigned a 10 percent disability rating.  

2.  The veteran filed a claim for increased compensation 
benefits for his service-connected bilateral foot disability 
on March 2, 1990.  

3.  In a December 1992 rating decision, the RO granted 
service connection for bilateral pes cavus, and assigned a 30 
percent disability rating for the veteran's service-connected 
bilateral plantar callosities with bilateral pes cavus.  The 
award of benefits was effective on March 2, 1990, the date of 
the veteran's claim for an increased rating.  


4.  On January 6, 1993, the veteran was notified regarding 
the award of increased compensation benefits for his service-
connected disability, and he was informed that he should 
submit a marriage and/or birth certificates, as well as 
social security numbers, for his dependents in order to 
obtain increased benefits, if applicable, within one year 
from the date of that letter.  

5.  On July 23, 1993, the veteran submitted a copy of his 
marriage certificate, which indicated that he and his spouse 
were married on June 1, 1991; he requested that his spouse be 
added to his benefits.  

6.  The RO informed the veteran that his application for 
dependency benefits for his spouse was not complete without 
his spouse's social security number.  

7.  In a telephone conversation on January 30, 1996, the 
veteran reported his spouse's social security number to the 
RO.  

8.  The veteran submitted a new claim for dependency benefits 
in respect to his spouse on January 31, 1996.  


CONCLUSION OF LAW

An effective date earlier than January 31, 1996, for the 
payment of an additional dependency allowance for the 
veteran's spouse, is not warranted.  38 U.S.C.A. § 5101(c) 
(West 1991); 38 C.F.R. §§ 3.158(a), 3.216 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a January 1982 rating decision, the RO granted service 
connection for bilateral plantar callosities and assigned a 
10 percent disability rating, effective January 5, 1981.  
Service connection for bilateral pes cavus was denied.  

In a December 1992 rating decision, the RO granted service 
connection for bilateral pes cavus, and assigned a 30 percent 
disability rating for the veteran's service-connected 
bilateral plantar callosities with bilateral pes cavus.  The 
effective date of this award was March 2, 1990, the date the 
veteran filed his claim for increased compensation benefits.  
The veteran was notified of this determination in a letter 
from the RO dated January 6, 1993.  In that letter, the RO 
also provided the veteran with a copy of VA Form 21-686c, 
Declaration of Status of Dependents, and informed him that he 
should complete and submit this form with certified copies of 
a marriage and/or birth certificates and the social security 
numbers for any dependents, if applicable, to obtain 
increased benefits.  The RO also specfically noted that the 
veteran had one year from the date of the letter to submit 
the requested information.  

On July 23, 1993, the veteran submitted a signed copy of VA 
Form 21-4138, Statement in Support of Claim.  His statement 
reads:  "Please see attached Marriage License; please add 
wife to my benefit."  He attached a copy of a form entitled 
"Affidavit, License, and Certificate of Marriage."  He did 
not report his spouse's social security number (SSN) on the 
form, and her SSN was not contained in the marriage 
certificate.  The marriage certificate indicated that the 
veteran and his spouse were married on June 1, 1991.  

A VA Form 119, Report of Contact, dated May 9, 1994, noted 
that the veteran called regarding benefits for twin sons who 
were born in 1992.  He was informed that he should submit 
birth certificates for all his children, as well as his 
spouse's SSN.  The report also noted that the spouse's SSN 
had been previously requested on February 8, 1994.  

A VA Form 119, dated January 30, 1996, reported the SSNs for 
the veteran's spouse and a daughter.  On January 31, 1996, 
the RO received a completed copy of VA Form 21-686c, 
Declaration of Marital Status, from the veteran.  The form 
listed the veteran's spouse and three minor children as his 
dependents.  

In a letter dated February 9, 1996, the RO informed the 
veteran that dependency benefits had been granted for his 
spouse and his daughter, effective January 31, 1996, with 
payments to begin on February 1, 1996.  

A VA Form 119, dated April 17, 1996, related that the veteran 
disagreed with the effective date of the award of dependency 
benefits for his spouse.  He asserted that the award should 
be retroactive to July 1993 because he had provided his 
spouse's SSN to VA when he was at the RO at that time.  

In his March 1997 substantive appeal, the veteran reported 
that he had submitted a copy of his spouse's social security 
card and a copy of their marriage certificate, in person, 
when he and his spouse were at the RO on July 23, 1993.  

II.  Analysis

A veteran entitled to receive compensation for service-
connected disability, which is rated at not less than 30 
percent, shall be entitled to additional compensation for a 
dependent spouse and children.  38 U.S.C.A. §§ 1115, 1135 
(West 1991).  

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  

(1)  Date of claim.  This term means the following, 
listed in their order of applicability:  


	(i)  Date of veteran's marriage, or birth of 
his or her child, 		or, adoption of a child, 
if the evidence of the event is 		
	received within 1 year of the event; otherwise 

	(ii)  Date notice is received of the 
dependent's existence, if 		evidence is 
received within 1 year of the Department of 	
	Veterans Affairs request.  

(2)  Date dependency arises.  

(3)  Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within 1 year of notification of such rating 
action.  

(4)  Date of commencement of veteran's award.  

38 C.F.R. § 3.401(b) (1998).  See 38 U.S.C.A. § 5110(f), (n) 
(West 1991).  

In 1990, a statute was enacted, Public Law No. 101-508, 
which, at section 8053a, amended 38 U.S.C.A. § 3001, later 
renumbered as 38 U.S.C.A. § 5101, by adding a new subsection 
(c), which reads as follows:  

(1)  Any person who applies for or is in receipt 
of any compensation or pension benefit under laws 
administered by the Secretary shall, if requested 
by the Secretary, furnish the Secretary with the 
social security number of such person and the 
social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, 
such person applies for or is in receipt of such 
benefit.  A person is not required to furnish the 
Secretary with a social security number for any 
person to whom a social security number has not 
been assigned.  


(2)  The Secretary shall deny the application of 
or terminate the payment of compensation or 
pension to a person who fails to furnish the 
Secretary with a social security number required 
to be furnished pursuant to paragraph (1) of this 
subsection.  The Secretary may thereafter 
reconsider the application or reinstate payment of 
compensation or pension, as the case may be, if 
such person furnishes the Secretary with such 
social security number.  

38 U.S.C.A. § 5101(c) (West 1991).  

The Department of Veterans Affairs subsequently issued a 
regulation to implement the new statutory requirement, at 38 
C.F.R. § 3.216, entitled "Mandatory disclosure of social 
security number."  The regulation provides that, any person 
applying for or receiving any compensation or pension benefit 
as defined in sections 3.3, 3.4, or 3.5 shall, as a condition 
for receipt or continued receipt of benefits, furnish VA, 
upon request, with his or her social security number and the 
social security number of any dependent or beneficiary on 
whose behalf, or based upon whom, benefits are sought or 
received.  However, no one shall be required to furnish a 
social security number for any person to whom none has been 
assigned.  Benefits will be terminated if a beneficiary fails 
to furnish VA with his or her social security number or the 
social security number of any dependent or beneficiary on 
whose behalf, or based upon whom, benefits are sought or 
received, within 60 days from the date the beneficiary is 
requested to furnish the social security number.  38 C.F.R. § 
3.216 (1998).  See also 38 C.F.R. § 3.204 (1998).  

If a claimant submits an incomplete application for VA 
benefits,  VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  The law thus imposes an affirmative 
duty upon VA to assist claimants in understanding how to file 
for VA benefits, including the filing of any necessary 
evidence.  Morris v. Derwinski, 1 Vet.App. 260, 264 (1991).  

However, where evidence requested in connection with an 
original claim, a claim for increase or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, payment of the benefits may not commence earlier 
than the date of filing of the new claim.  38 C.F.R. 
§ 3.158(a) (1998).  Hence, the law also imposes on a claimant 
the responsibility of cooperating with VA in gathering any 
evidence necessary to prosecute the claim.  Morris, 1 
Vet.App. at 264.  

The evidence of record shows that the veteran was married 
during the pendency of his appeal for an increased rating for 
his service-connected bilateral foot disability.  In a 
January 1993 letter notifying him of his award of increased 
benefits, the RO informed the veteran that he might also be 
entitled to additional compensation for a dependent spouse 
and/or children.  The RO noted that, in order to establish 
these benefits, he had to submit copies of a marriage 
certificate or any birth certificates, as well as the social 
security numbers (SSNs) of the dependents.  If any dependent 
did not have a SSN, an explanation should be provided.  In 
addition, the evidence had to be received within one year 
from the date of the letter.  

In July 1993, the veteran filed a claim for additional 
compensation for his spouse, and provided the RO with a copy 
of his marriage certificate.  However, he did not include her 
social security number on the application, and his statement 
made no mention of the SSN.  Despite several follow-up 
requests from the RO for the information in 1994, he did not 
provide the RO with her SSN until January 30, 1996.  He then 
filed a VA Form 21-686c, Declaration of Marital Status, which 
was received by the RO on January 31, 1996.  Since the 
veteran was informed that his original application for 
benefits was incomplete without his spouse's SSN, and he did 
not provide the RO with the requested information within one 
year of the January 1993 letter, that application was 
considered abandoned.  The veteran filed a new claim for a 
dependency allowance in respect to his spouse on January 31, 
1996, the day after he provided the RO with her SSN.  
Therefore, January 31, 1996, is the earliest effective date 
available for the payment of the additional dependency 
allowance for the veteran's spouse.  See 38 C.F.R. 
§§ 3.158(a), 3.216.  

In reaching this decision, the Board is aware that the 
veteran contends that he supplied the RO with his spouse's 
social security number in July 1993.  The only items of 
evidence to this effect, however, are the statements he made 
in the context of his current claim, several years after he 
was requested to furnish this information.  With all due 
respect for the belated recollection of the veteran, we must 
note that the record on appeal does contain a copy of his 
July 1993 Statement in Support of Claim, in which he made no 
reference to his wife's SSN while submitting proof of his 
marriage to her.  Accordingly, the Board concludes the 
preponderance of the evidence in this case is against a 
finding that the veteran furnished the social security number 
of his spouse to the RO before January 1996, and payment of 
additional compensation benefits for his spouse prior to 
January 31, 1996, is not warranted.


ORDER

An effective date earlier than January 31, 1996, for the 
payment of an additional dependency allowance for the 
veteran's spouse, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

